EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 2 amend: “comprising an olefin”


Terminal Disclaimer
The terminal disclaimer filed on 3/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,168,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Gussow US Patent 4,558,168 who teaches a process for producing butene-1 comprising: (a) dehydrogenating a feedstock containing n-butane to produce reaction product containing butene-1, butene-2, butadiene, and unreacted materials; (b) hydrogenating the butadiene product produced in the dehydrogenation step to produce additional butene-1 and butene-2; (c) fractionating the reaction product from the butadiene hydrogenation step to produce an overhead stream comprising butene-1, 
Gussow does not teach the solvent comprising soybean oil and wherein the paraffin dissolves in the soybean oil at a higher rate than the olefin.
Thus the prior art does not teach or fairly suggest a method comprising: providing a mixture comprising the olefin and a paraffin; and contacting the mixture with soybean oil under conditions such that the paraffin dissolves in the soybean oil at a higher rate than the olefin to form (1) a first stream comprising the soybean oil and at least some of the paraffin of the mixture and (2) a second stream comprising primarily the olefin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772